Citation Nr: 0518275	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  02-01 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
osteoarthritis of the cervical spine with degenerative disc 
disease prior to January 22, 2001 and in excess of 20 percent 
from January 22, 2001, to include entitlement to an effective 
date prior to January 22, 2001 for the grant of a 20 percent 
rating for osteoarthritis of the cervical spine with 
degenerative disc disease.  

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar degenerative disc disease (previously evaluated as 
osteoarthritis of the lumbosacral spine) prior to July 15, 
2003 and in excess of 20 percent from July 15, 2003.  

3.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the thoracic spine prior to July 15, 
2003 and in excess of 20 percent from July 15, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from June 1958 to 
October 1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial noncompensable 
rating for osteoarthritis of the cervical spine with 
degenerative disc disease from July 27, 1994 and a 20 percent 
rating from January 22, 2001; that granted service connection 
and an initial noncompensable rating for osteoarthritis of 
the lumbosacral spine from July 27, 1994 and a 10 percent 
rating from January 22, 2001; and that granted service 
connection and an initial noncompensable rating for 
osteoarthritis of the thoracic spine from July 27, 1994 and a 
10 percent rating from January 22, 2001.  

Although a December 2003 Board decision and February 2004 
rating decision increased the initial ratings for lumbar 
degenerative disc disease (previously evaluated as 
osteoarthritis of the lumbosacral spine) and osteoarthritis 
of the thoracic spine to 10 percent from July 27, 1994 and an 
August 2004 rating decision increased the ratings to 20 
percent from July 15, 2003, the claims for ratings in excess 
of 10 percent prior to July 15, 2003 and in excess of 20 
percent from July 15, 2003 remain before the Board because 
the veteran is presumed to seek the maximum benefit allowed 
by law or regulations, where less than the maximum benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran now resides in the jurisdiction of the St. 
Petersburg, Florida, VARO.  



In October 2004, the Board remanded the case to schedule a 
travel Board hearing for the veteran.  In February 2005, the 
veteran canceled his hearing request and asked to have his 
case considered based upon the evidence of record.  


FINDINGS OF FACT

1.  The veteran had full range of movement of the neck 
without visible signs of pain at the February 1997 VA spine 
examination.  

2.  Cervical spine motion was flexion limited to 35 degrees 
and extension limited to 15 degrees at the January 2001 VA 
examination and rotation to each side limited to 25 degrees, 
side bending to the right limited to 20 degrees, and side 
bending to the left limited to 30 degrees at the July 2004 VA 
examination.  

3.  The veteran has a normal gait, and he can squat, stand, 
and walk on his toes, all without significant problems in his 
back.  

4.  The January 2001 VA examiner opined that the veteran's 
cervical spine was only moderately limited.  

5.  The evidence at the February 1997, January 2001, and July 
2004 VA examinations did not show crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
sitting, standing, and weight-bearing.  



6.  The February 1997, January 2001, and July 2004 VA spine 
examinations revealed no severe intervertebral disc syndrome, 
sciatic neuropathy, absent ankle jerk, other neurological 
findings appropriate to the site of a diseased disc, 
guarding, localized tenderness, vertebral body fracture, 
abnormal gait, scoliosis, reversed lordosis, abnormal 
kyphosis, or ankylosis.  

7.  The veteran demonstrated greater than 30 degrees forward 
flexion at the February 1997, January 2001, and July 2004 VA 
examinations, and the evidence showed no incapacitating 
episodes having a total duration of at least four weeks in 
the past twelve months.  

8.  The earliest date that it was factually ascertainable 
that an increase had occurred in the veteran's cervical spine 
disability was at a January 22, 2001 VA spine examination 
when the VA examiner opined that the veteran's cervical spine 
was moderately limited, noting osteoarthritis of the cervical 
spine and a high grade of diminution in range of motion of 
the cervical spine.  

9.  The earliest claim for increase for the veteran's 
cervical spine disability was received on June 19, 2001, when 
the veteran filed a notice of disagreement with the April 
2001 rating decision.  

10.  Lumbosacral spine motion was flexion limited to 80 
degrees, back bending limited to 2 degrees, and side bending 
to each side limited to 18 degrees at the January 2001 VA 
spine examination.  

11.  Lumbosacral spine motion was flexion limited to 50 
degrees, extension limited to 30 degrees, side bending to 
each side limited to 30 degrees, and rotation to each side 
limited to 30 degrees at the July 2004 VA spine examination.  

12.  The July 2004 VA x-ray revealed no more than moderate 
narrowing at the L2-3, L3-4, L4-5, and L5-S1 disk spaces.  

13.  The evidence shows no listing of the whole spine to the 
opposite side or a positive Goldthwaite's sign.  
14.  The July 2004 VA thoracic spine x-ray revealed good 
preservation and disk space height.  

15.  The veteran has been retired from his job as an aircraft 
mechanic since November 1993, and the evidence shows no 
attempt at any new job applications.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
rating for osteoarthritis of the cervical spine with 
degenerative disc disease prior to January 22, 2001 and in 
excess of 20 percent from January 22, 2001 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003) (effective prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237, 5242, 5243 
(2004) (effective from September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003) (effective from 
September 23, 2002 to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) (effective prior to September 23, 
2002).  

2.  The criteria for an effective date prior to January 22, 
2001, for the grant of a 20 percent rating for osteoarthritis 
of the cervical spine with degenerative disc disease are not 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.400, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59 (2004), 4.71a, Diagnostic Code 5290 (2003) (effective 
prior to September 26, 2003), 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002) (effective prior to September 23, 2002).  

3.  The criteria for an initial 20 percent rating for lumbar 
degenerative disk disease (previously evaluated as 
osteoarthritis of the lumbosacral spine) prior to July 15, 
2003 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (2003) (effective prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) (effective from September 23, 2002 to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
(effective prior to September 23, 2002).  


4.  The criteria for a rating in excess of 20 percent for 
lumbar degenerative disc disease (previously evaluated as 
osteoarthritis of the lumbosacral spine) from July 15, 2003 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (2003) (effective prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243 (2004) (effective from September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) (effective 
from September 23, 2002 to September 26, 2003).  

5.  The criteria for an initial rating in excess of 10 
percent for osteoarthritis of the thoracic spine prior to 
July 15, 2003 and in excess of 20 percent from July 15, 2003 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5291 (2003) (effective prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2004) 
(effective from September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) (effective from September 23, 
2002 to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002) (effective prior to September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and the 
medical records from the identified health care providers.  
The veteran received VA spine examinations in February 1997, 
January 2001, and July 2004.  The veteran and his 
representative filed several lay statements with the RO, and 
in February 2005, the veteran canceled his request for a 
hearing before the Board.  

The January 2002 and February 2004 statements of the case and 
the August 2004 supplemental statement of the case informed 
the veteran of applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claims, and 
which party was responsible for obtaining the evidence.  In 
these documents, the VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity, that it was his 
responsibility to provide the evidence in his possession that 
pertained to the claims, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claims.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 
117-121 (2004).  





Entitlement to an initial compensable rating for 
osteoarthritis of the cervical spine with degenerative disc 
disease prior to January 22, 2001 and in excess of 20 percent 
from January 22, 2001

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's cervical spine disability is currently 
evaluated under the criteria for limitation of motion of the 
cervical spine and intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290 and 5293.  Given the diagnoses 
and findings of record, the Board will consider whether 
higher ratings are warranted under the criteria for 
limitation of motion of the cervical spine (Diagnostic Code 
5290), intervertebral disc syndrome (Diagnostic Codes 5293 
and 5243), cervical strain (Diagnostic Code 5237), and 
degenerative arthritis of the spine (Diagnostic Code 5242).  

Limitation of motion of the cervical spine is assigned a 
10 percent evaluation if slight, a 20 percent evaluation if 
moderate, and a 30 percent evaluation if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003) (effective prior to 
September 26, 2003).  Where evaluation is based on limitation 
of motion, as it is under Diagnostic Code 5290, the existence 
of functional loss and pain, crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1991).  

Prior to January 22, 2001, the worst range of cervical spine 
motion was a full range of movement of the neck without 
visible signs of pain at the February 1997 VA spine 
examination.  Since January 22, 2001, the worst range of 
cervical spine motion was flexion limited to 35 degrees and 
extension limited to 15 degrees at the January 2001 VA 
examination and rotation to each side limited to 25 degrees, 
side bending to the right limited to 20 degrees, and side 
bending to the left limited to 30 degrees at the July 2004 VA 
examination.  This means that all six motions were within 
normal limits prior to January 22, 2001 and that extension 
had severe limitation of motion, and the other five motions 
had moderate limitation of motion from January 22, 2001.  

The veteran's functional loss and pain supported continuation 
of the noncompensable rating prior to January 22, 2001 and 
the 20 percent rating from January 22, 2001.  Since retiring 
as an aircraft mechanic in November 1993, the veteran 
experienced neck episodes about once a month, depending on 
his level of activity.  He had not worked since his November 
1993 retirement.  The evidence showed no applications for any 
other jobs, however.  The veteran was not having an episode 
of difficulty at the time of the February 1997 VA spine 
examination.  At the January 2001 VA examination, the veteran 
had a normal gait, and he could squat, stand, and walk on his 
toes, all without significant problems in his back.  When he 
drove, he was limited to about an hour and a half before he 
had to get up and move around because his back got stiff.  If 
he had to work very long at a computer or similar equipment, 
he got a stiff neck.  In his leisure time at home, he rarely 
sat for long periods because it was not comfortable.  
Instead, he preferred reclining.  The January 2001 VA 
examiner opined that the veteran's cervical spine was only 
moderately limited.  At the July 2004 VA examination, the 
veteran complained of sharp intermittent pain that radiated 
into his anterior chest wall and upper portions of his arms.  
The pain was worse with overhead reaching or material 
handling.  The veteran denied any significant radicular 
symptoms with numbness in his fingers.  The veteran was 
placed on a treadmill started at 1.2 miles per hour walking 
rate.  He accomplished three minutes without increased 
complaints of neck pain.  He was moved from the machine and 
demonstrated persistent normal heel toe gait and mechanics.  
He was then placed on a floor-to-eye level lifting station 
and accomplished 10 repetitions with 10 pounds.  Examination 
of the veteran's cervical spine did not demonstrate any 
increase in spasticity or further loss of range of motion.  
Within a reasonable degree of medical certainty, the July 
2004 VA examiner opined that the veteran's cervical disk 
disease would give him difficulty with overhead and material 
handling in excess of 20 pounds.  The veteran was rated as a 
community ambulator without the aid of an orthopedic 
assistive device.  The evidence in February 1997, January 
2001, and July 2004 did not show crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
sitting, standing, and weight-bearing.  The veteran's 
limitation of cervical spine motion with functional loss and 
pain support continuation of a noncompensable rating prior to 
January 22, 2001 and a rating no higher than 20 percent from 
January 22, 2001.  

In addition, a higher rating is not in order under the three 
criteria for intervertebral disc syndrome.  For the period 
prior to September 23, 2002, the Board will apply only the 
oldest criteria.  For the period from September 23, 2002 to 
September 26, 2003, the Board will apply the more favorable 
of the two older criteria.  For the period from September 26, 
2003, the Board will apply the most favorable of the three 
criteria for intervertebral disc syndrome.  See VAOPGCPREC 3-
2000 (2000).  

Effective prior to September 23, 2002, mild intervertebral 
disc syndrome was assigned a 10 percent evaluation.  Moderate 
intervertebral disc syndrome with recurring attacks was 
assigned a 20 percent evaluation.  Severe intervertebral disc 
syndrome with recurring attacks and intermittent relief was 
assigned a 40 percent evaluation.  Pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc and little 
intermittent relief was assigned a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective 
prior to September 23, 2002).  

A higher rating is not in order under the criteria effective 
from September 23, 2002 to September 26, 2003, in which 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  An "incapacitating episode" was a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" meant orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that were present constantly, or nearly 
constantly.  A 10 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
was assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation was assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) (effective from September 23, 2002 to September 26, 
2003).  

A higher rating is not justified under the criteria effective 
from September 26, 2003, in which cervical strain, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome (preoperatively or postoperatively) are rated either 
under the general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  If rated under the general 
rating formula for diseases and injuries of the spine, a 10 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
assigned for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  If rated under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes, intervertebral disc syndrome is 
assigned a 10 percent evaluation for incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 20 percent evaluation 
for incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 40 percent evaluation for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, and a 60 percent 
evaluation for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2004) 
(effective from September 26, 2003).  

The February 1997, January 2001, and July 2004 VA spine 
examinations revealed no severe intervertebral disc syndrome, 
sciatic neuropathy, absent ankle jerk, other neurological 
findings appropriate to the site of a diseased disc, 
guarding, localized tenderness, vertebral body fracture, 
abnormal gait, scoliosis, reversed lordosis, abnormal 
kyphosis, or ankylosis.  The veteran demonstrated greater 
than 30 degrees forward flexion at the February 1997, January 
2001, and July 2004 VA examinations, and the evidence showed 
no incapacitating episodes having a total duration of at 
least four weeks in the past twelve months.  

For all these reasons, the initial noncompensable rating 
should continue prior to January 22, 2001 and a rating no 
higher than 20 percent should continue from January 22, 2001.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31 (2004).  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).  


Entitlement to an effective date prior to January 22, 2001 
for
the grant of a 20 percent rating for
osteoarthritis of the cervical spine with degenerative disc 
disease

The April 2001 rating decision granted service connection and 
an initial noncompensable rating for osteoarthritis of the 
cervical spine with degenerative disc disease from July 27, 
1994 and a 20 percent rating from January 22, 2001.  The 
veteran perfected an appeal of the effective date for the 
grant of the 20 percent rating.  

The effective date for evaluation and award of increased 
disability compensation will be the earliest date that it is 
factually ascertainable that an increase in disability 
occurred, if the earliest claim for increase is received 
within one year after such date.  If the claim for increase 
is received before it is factually ascertainable that the 
increase in disability has occurred, the effective date is 
the date the increase in disability is factually 
ascertainable.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(2).  

The earliest date that it was factually ascertainable that an 
increase had occurred was at a January 22, 2001 VA spine 
examination when the VA examiner opined that the veteran's 
cervical spine was moderately limited, noting osteoarthritis 
of the cervical spine and a high grade of diminution in range 
of motion of the cervical spine.  Compared to a full range of 
motion with no pain in February 1997, the veteran was now 
limited to forward bending to 35 degrees, backward bending to 
15 degrees with pain, rotating his chin 25 degrees to each 
side with midline  cervical pain, bending his neck to the 
right 35 degrees, and bending his neck to the left 40 
degrees, again with midline cervical pain.  

The earliest claim for increase was received on June 19, 
2001, when the veteran filed a notice of disagreement with 
the April 2001 rating decision.  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  In the notice of disagreement, the veteran 
asserted that he was entitled to compensation back to the 
date of his initial claim in July 1994 because he had been 
paying for medical expenses related to his service-connected 
cervical spine disability.  

The correct effective date for the grant of the 20 percent 
rating for osteoarthritis of the cervical spine with 
degenerative disc disease is January 22, 2001 because that 
was the earliest date that it was factually ascertainable 
that an increase in disability had occurred and because the 
earliest claim for increase was received on June 19, 2001, 
within one year after such date.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(2).  


Entitlement to an initial rating in excess of 10 percent for 
lumbar degenerative disc disease (previously evaluated as 
osteoarthritis of the lumbosacral spine)
prior to July 15, 2003 and in excess of 20 percent from July 
15, 2003

The April 2001 rating decision granted service connection and 
an initial noncompensable rating from July 27, 1994 and a 10 
percent rating from January 22, 2001.  The December 2003 
Board decision and February 2004 rating decision increased 
the initial rating to 10 percent from July 27, 1994, and the 
August 2004 rating decision increased the rating to 20 
percent from July 15, 2003

The veteran's lumbosacral spine disability is currently 
evaluated under the criteria for intervertebral disc syndrome 
and degenerative arthritis of the spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 and 5242.  Given the diagnoses and 
findings of record, the Board will consider whether higher 
ratings are warranted under the criteria for limitation of 
motion of the lumbar spine (Diagnostic Code 5292), 
lumbosacral strain (Diagnostic Codes 5237 and 5295), 
intervertebral disc syndrome (Diagnostic Codes 5293 and 
5243), and degenerative arthritis of the spine (Diagnostic 
Code 5242).  

A 20 percent rating is warranted prior to July 15, 2003 and 
should be continued from July 15, 2003 under the criteria for 
limitation of motion of the lumbar spine, which is assigned a 
10 percent evaluation if slight, a 20 percent evaluation if 
moderate, and a 40 percent evaluation if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003) (effective prior to 
September 26, 2003).  Where evaluation is based on limitation 
of motion, as it is under Diagnostic Code 5292, the existence 
of functional loss and pain, crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206-207.  

Prior to July 15, 2003, the worst range of lumbosacral spine 
motion was flexion limited to 80 degrees, back bending 
limited to 2 degrees, and side bending to each side limited 
to 18 degrees at the January 2001 VA spine examination.  
Since July 15, 2003, the worst range of lumbosacral spine 
motion was flexion limited to 50 degrees, extension limited 
to 30 degrees, side bending to each side limited to 
30 degrees, and rotation to each side limited to 30 degrees 
at the July 2004 VA spine examination.  The July 2004 VA 
examiner opined that forward flexion dynamics were reduced to 
40 degrees.  This means that flexion had slight limitation, 
extension had severe limitation, and both side bending 
motions had moderate limitation prior to July 15, 2003 and 
that flexion had moderate limitation and that the other five 
motions had slight limitation from July 15, 2003.  The ranges 
of motion show that a 20 percent rating was warranted both 
prior to July 15, 2003 and from July 15, 2003.  

The veteran's functional loss and pain established a rating 
no higher than 20 percent both prior to July 15, 2003 and 
from July 15, 2003.  Since retiring as an aircraft mechanic 
in November 1993, the veteran had not worked.  The evidence 
showed no applications for any other jobs, however.  At the 
January 2001 VA examination, the veteran had a normal gait, 
and he could squat, stand, and walk on his toes, all without 
significant problems in his back.  When he drove, he was 
limited to about an hour and a half before he had to get up 
and move around because his back got stiff.  In his leisure 
time at home, he rarely sat for long periods because it was 
not comfortable.  Instead, he preferred reclining.  At the 
July 2004 VA examination, the veteran complained of sharp 
constant pain in the lower lumbar regions without any episode 
of lower extremity radicular symptoms or radiating pain.  He 
had one episode of incapacitating low back pain over the last 
year that required approximately one week of bed rest.  At 
the examination, the veteran was placed on a treadmill 
started at 1.2 miles per hour walking rate.  He was moved 
from the machine and demonstrated persistent normal heel toe 
gait and mechanics.  He was then placed on a floor-to-eye 
level lifting station and accomplished 10 repetitions with 10 
pounds.  The veteran's low back demonstrated increased spasm 
and forward flexion dynamics were reduced to 40 degrees.  The 
examiner opined that the veteran's low back disability would 
give him difficulty with repetitive bending, stooping, or 
lifting in excess of 20 pounds.  The veteran was rated as a 
community ambulator without the aid of an orthopedic 
assistive device.  The evidence in February 1997, January 
2001, and July 2004 did not show crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
sitting, standing, and weight-bearing.  The veteran's 
limitation of lumbosacral spine motion with functional loss 
and pain support a rating no higher than 20 percent both 
prior to July 15, 2003 and from July 15, 2003.  

A higher rating is not justified under the two possible 
rating criteria for lumbosacral strain.  For the period prior 
to September 26, 2003, the Board will apply only the older 
criteria.  For the period from September 26, 2003, the Board 
will apply the more favorable of the older and newer criteria 
for lumbosacral strain.  See VAOPGCPREC 3-2000.  

A higher rating is not warranted under the criteria effective 
prior to September 26, 2003, in which lumbosacral strain with 
muscle spasm on extreme forward bending with unilateral loss 
of spine motion in standing position was assigned a 20 
percent evaluation.  Severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, was 
assigned a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).  

The veteran was able to forward flex to 80 degrees prior to 
July 15, 2003 and forward flex to 40 degrees after July 15, 
2003.  Both side-bending motions had moderate limitation 
prior to July 15, 2003 and both side bending motions and both 
side rotation motions had slight limitation after July 15, 
2003.  The July 2004 VA x-ray revealed no more than moderate 
narrowing at the L2-3, L3-4, L4-5, and L5-S1 disk spaces.  
The veteran walked with a normal gait at the January 2001 and 
July 2004 VA examinations, and the evidence showed no listing 
of the whole spine to the opposite side or a positive 
Goldthwaite's sign.  A higher rating was not warranted under 
the old criteria for lumbosacral strain.  

Similarly, a higher rating is not warranted under the 
criteria effective from September 26, 2003, in which 
lumbosacral strain is assigned a 20 percent evaluation for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 40 percent evaluation for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, and a 60 percent evaluation for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004) (effective from September 26, 
2003).  The July 2004 VA examiner documented that the veteran 
had only one episode of incapacitating low back pain over the 
last year that required approximately one week of bed rest.  

The Board will next consider whether a higher rating is 
justified under the three possible rating criteria for 
intervertebral disc syndrome.  For the period prior to 
September 23, 2002, the Board will apply only the oldest 
criteria.  For the period from September 23, 2002 to 
September 26, 2003, the Board will apply the more favorable 
of the two older criteria.  For the period from September 26, 
2003, the Board will apply the most favorable of the three 
criteria for intervertebral disc syndrome.  See VAOPGCPREC 3-
2000.  The three rating criteria for intervertebral disc 
syndrome were listed above and will not be repeated here.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2004) (effective from September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003) (effective from 
September 23, 2002 to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) (effective prior to September 23, 
2002).  

The February 1997, January 2001, and July 2004 VA spine 
examinations revealed no severe intervertebral disc syndrome, 
sciatic neuropathy, absent ankle jerk, other neurological 
findings appropriate to the site of a diseased disc, 
guarding, localized tenderness, vertebral body fracture, 
abnormal gait, scoliosis, reversed lordosis, abnormal 
kyphosis, or ankylosis.  The veteran demonstrated greater 
than 30 degrees forward flexion at the February 1997, January 
2001, and July 2004 VA examinations, and the evidence showed 
no incapacitating episodes having a total duration of at 
least four weeks in the past twelve months.  The July 2004 VA 
examiner documented that the veteran had only one episode of 
incapacitating low back pain over the last year that required 
approximately one week of bed rest.  

For all these reasons, the initial rating should be raised to 
20 percent prior to July 15, 2003, and the 20 percent rating 
should continue from July 15, 2003.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.7; Ortiz, 274 F.3d at 1365.  


Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the thoracic spine prior to July 15, 2003 
and in excess of 20 percent from July 15, 2003


The April 2001 rating decision granted service connection and 
an initial noncompensable rating from July 27, 1994 and a 10 
percent rating from January 22, 2001.  The December 2003 
Board decision and February 2004 rating decision increased 
the initial rating to 10 percent from July 27, 1994, and an 
August 2004 rating decision increased the rating to 20 
percent from July 15, 2003.  

The veteran's thoracic spine disability is currently 
evaluated under the criteria for limitation of motion of the 
dorsal spine and degenerative arthritis of the spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5291 and 5242.  Given the 
diagnoses and findings of record, the Board will consider 
whether higher ratings are warranted under the criteria for 
limitation of motion of the dorsal spine (Diagnostic Code 
5291), intervertebral disc syndrome (Diagnostic Codes 5293 
and 5243), and degenerative arthritis of the spine 
(Diagnostic Code 5242).  

The veteran is already in receipt of ratings equal to or 
greater than the maximum 10 percent evaluation available 
under the criteria for limitation of motion of the dorsal 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003) 
(effective prior to September 26, 2003).  

The Board will next consider whether a higher rating is 
justified under the three possible rating criteria for 
intervertebral disc syndrome.  For the period prior to 
September 23, 2002, the Board will apply only the oldest 
criteria.  For the period from September 23, 2002 to 
September 26, 2003, the Board will apply the more favorable 
of the two older criteria.  For the period from September 26, 
2003, the Board will apply the most favorable of the three 
criteria for intervertebral disc syndrome.  See VAOPGCPREC 3-
2000.  The three rating criteria for intervertebral disc 
syndrome were listed above and will not be repeated here.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2004) 
(effective from September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) (effective from September 23, 
2002 to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002) (effective prior to September 23, 2002).  

The February 1997, January 2001, and July 2004 VA spine 
examinations revealed no severe intervertebral disc syndrome, 
sciatic neuropathy, absent ankle jerk, other neurological 
findings appropriate to the site of a diseased disc, 
guarding, localized tenderness, vertebral body fracture, 
abnormal gait, scoliosis, reversed lordosis, abnormal 
kyphosis, or ankylosis.  The veteran demonstrated greater 
than 30 degrees forward flexion at the February 1997, January 
2001, and July 2004 VA examinations, and the July 2004 VA 
thoracic spine x-ray revealed good preservation and disk 
space height.  The evidence also showed no incapacitating 
episodes having a total duration of at least four weeks in 
the past twelve months.  

For all these reasons, the initial 10 percent rating should 
continue prior to July 15, 2003 and the 20 percent rating 
should continue from July 15, 2003.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.7; Ortiz, 274 F.3d at 1365.  


Extraschedular

Extraschedular ratings are not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2004).  The veteran's cervical, lumbosacral, and 
thoracic spine disabilities do not cause frequent 
hospitalizations or marked interference with employment.  The 
veteran has been retired from his job as an aircraft mechanic 
since November 1993, and the evidence shows no attempt at any 
new job applications.  Therefore, referral for consideration 
of extraschedular ratings is not currently warranted.  


ORDER

Entitlement to an initial compensable rating for 
osteoarthritis of the cervical spine with degenerative disc 
disease prior to January 22, 2001 and in excess of 20 percent 
from January 22, 2001 is denied.  

Entitlement to an effective date prior to January 22, 2001 
for the grant of a 20 percent rating for osteoarthritis of 
the cervical spine with degenerative disc disease is denied.  

Entitlement to an initial 20 percent rating for lumbar 
degenerative disc disease (previously evaluated as 
osteoarthritis of the lumbosacral spine) prior to July 15, 
2003 is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards.  

Entitlement to a rating in excess of 20 percent for lumbar 
degenerative disc disease (previously evaluated as 
osteoarthritis of the lumbosacral spine) from July 15, 2003 
is denied.  

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the thoracic spine prior to July 15, 2003 
and in excess of 20 percent from July 15, 2003 is denied.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


